O’CONNELL, J.,
dissenting.
If petitioner had reached the age of 21 years on the day she sought to file her petition for nomination rather than on March 21, she would have been entitled to register and file her petition. OES 249.150 ( 2).
Under the circumstances of this case, the requirement that she be at least 21 years of age at the time of filing her petition is wholly arbitrary. The requirement does not serve any purpose either in relation to the method of naming candidates by political parties or as a necessary incident in the administration of the election laws. Therefore, it constitutes an unconstitutional impediment upon the petitioner’s right to seek office under Article IV, § 8.
I dissent.